Citation Nr: 1720302	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD


S. S. Mahoney, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1990 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2015, the Board remanded the claim for further development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2015 remand requested an opinion as to whether the Veteran was unemployable due to the combined effects of his service-connected disabilities.  This combined effects opinion was not obtained on remand; instead, separate examinations were ordered addressing the Veteran's service-connected disabilities individually.  As such, there has not been substantial compliance with the prior remand directives, and an addendum opinion is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Veteran has reported receipt of vocational rehabilitation benefits.  See September 2013 VA treatment records; see also September 2015 VA examination report.  Records associated with his application for such benefits should be obtained on remand, along with any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Obtain the Veteran's Vocational Rehabilitation file.  If the records sought are not available, include documentation in the claims file and notify the Veteran of the same.

3. Then provide the Veteran's claims file to an examiner for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

Following review of the Veteran's claims folder, the examiner should comment on the collective functional impact caused by the Veteran's service-connected disabilities (posttraumatic stress disorder, bilateral hearing loss, and tinnitus) and specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that these disabilities combine to prevent him from securing or following a substantially gainful occupation, consistent with his education and work experience.  The examiner must provide a complete rationale for any conclusion reached in this regard.  

4. Then, after taking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide an opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




